DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 7 recites “about 0.44” in line 14. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claim 13 recites “about 1.3” in line 9. Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it will be interpreted that values plus or minus 65% of 1.3 mm would be applicable. Furthermore, claim 13 recites “about 7.7 mm” in line 12. As stated earlier, the usage of the term “about” is a relative term which renders the claim indefinite. For examination purposes, it will be interpreted that values plus or minus 65% of 7.7 mm would be applicable. In addition, claim 13 recites “about 6.9 mm” in line 14. As stated earlier, the usage of the term “about” is a relative term which renders the claim indefinite. For examination purposes, it will be interpreted that values plus or minus 65% of 6.9 mm would be applicable. Lastly, claim 13 recites “about 0.67 mm” in line 17. As stated earlier, the usage of the term “about” is a relative term which renders the claim indefinite. For examination purposes, it will be interpreted that values plus or minus 65% of 0.67 mm would be applicable.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 7 they depend on is rejected under U.S.C. 112(b). 
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 13 they depend on is rejected under U.S.C. 112(b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-implant mucositis, and peri-implantitis: Case definitions and diagnostic considerations”). 
	Regarding Claims 1 and 7, Yasushi discloses a dental scaler (Abstract; Fig. 2, labels 16, 22, and 24) for use in cleaning dental implants (Abstract, Fig. 4), comprising: 
a handle (Fig. 2, label 16) comprising a central axis extending along the length thereof (See Annotated Figure A of Fig. 2 of Yasushi), and further comprising two ends (See Annotated Figure A of Fig. 2 of Yasushi);
a handle tip end (Fig. 2, label 24) affixed to the handle (Fig. 2); and 
a metal rod (Fig. 2, label 22; Fig. 5a-6b; Par. [0085] discloses the usage of titanium to construct the tip) affixed to the handle tip end (Fig. 2), wherein the rod comprises:
At least six sections (See Annotated Figure B of Fig. 6A of Yasushi), wherein 
A first insert section (See Annotated Figure B of Fig. 6A of Yasushi) is directly affixed to the handle tip end (Fig. 2),
A second section is attached to the first insert section (See Annotated Figure B of Fig. 6A of Yasushi),
A third section is attached to the second section (See Annotated Figure B of Fig. 6A of Yasushi),
A fourth section is attached to the third section (See Annotated Figure B of Fig. 6A of Yasushi), 
A fifth section is attached to the fourth section (See Annotated Figure B of Fig. 6A of Yasushi),
A sixth tip section is attached to the fifth section (See Annotated Figure B of Fig. 6A of Yasushi), wherein the sixth section is curved (See Annotated Figure B of Fig. 6A of Yasushi), and further wherein the sixth tip section comprises a diameter of about 0.44 mm (Par. [0093] discloses the diameter of what is called to be the sixth section to be 0.3 mm where it is found that the diameter falls within plus or minus 65% plus or minus of 0.44); 
And an angle at the junction of the third section and the fourth section (See Annotated Figure B of Fig. 6A of Yasushi). 
Although Yashushi teaches the scaler is for cleaning a plurality of threads located subgingival (tool is specifically for treating peri-implantitis and shaped to fit between threads [0008, 0012]), Yasushi is silent to the scaler’s capability to reach threads is located at least 4 mm subgingival. 
Renvert discloses that a probing depth of 6 mm or greater indicates peri-implantitis (Abstract). As Renvert provides teaching that peri-implantitis is 6 mm or greater in depth, would be obvious to size the scaler of Yashushi to reach 6mm or greater subgingival in order to reach the desired region of treatment. 

    PNG
    media_image1.png
    872
    600
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    647
    846
    media_image2.png
    Greyscale

Annotated Figure B 
	Regarding Claims 5 and 11, Yasushi and Renvert teaches the claimed dental scaler and Yasushi further discloses, the handle comprises a first end, a middle portion, and a second end (See Annotated Figure C of Fig. 2). 

    PNG
    media_image3.png
    872
    641
    media_image3.png
    Greyscale

Annotated Figure C 
Claims 2-4, 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-implant mucositis, and peri-implantitis: Case definitions and diagnostic considerations”), and Meuchel  (US Publication No. 20070003903 A1).
	Regarding Claim 2 and 8, Yasushi and Renvert teaches the claimed dental scaler but are silent to the dental scaler comprising two handle tip ends, wherein each of the two handle tip ends is affixed to one of the two ends of the handle. 
	Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses a handle comprising two handle tip ends (Fig. 1 of Meuchel, combined reference labels 26 and 18), wherein each of the two handle tip ends is affixed to one of the two ends of the handle (See Annotated Figure D of Fig. 1 of Meuchel), allowing to have the option of using either tip on the scaler.


    PNG
    media_image4.png
    219
    575
    media_image4.png
    Greyscale

Annotated Figure D 
Regarding Claims 3 and 9, Yasushi, Renvert and Meuchel teaches the claimed dental scaler and Meuchel further discloses the handle tip end (Fig. 1 of Meuchel, combined reference labels 26 and 18) is detachable (Par. [0017] of Meuchel, lines 6-8; Fig. 6 of Meuchel) from the handle (Fig. 1 of Meuchel, label 10).
Regarding Claims 4 and 10, Yasushi, Renvert and Meuchel teaches the claimed dental scaler and Meuchel further discloses the rod (Fig. 1 of Meuchel, label 22) is detachable (Par. [0019] of Meuchel describes the tip is capable of being detachable as the tip is press fit into the handle tip end and in Par. [0020] of Meuchel, lines 1-5 describes that the rod can be adhered by any suitable means; Par. [0017] of Meuchel, lines 6-8 describes the rod can be screwed into) from the handle tip end (Fig. 1 of Meuchel, combined reference labels 26 and 18).
	Regarding Claims 6 and 12, Yasushi, and Renvert teaches the claimed dental scaler but are silent to the first end and the second end comprising a knurled surface. 
	Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses 

It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the first end and second end of Yasushi to have a knurled surface as taught by Meuchel to improve gripping of the instrument. As such, it reduces the instrument from slipping in the dentist’s hand during operation. 
    PNG
    media_image5.png
    229
    627
    media_image5.png
    Greyscale

Annotated Figure E 
Claims 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-implant mucositis, and peri-implantitis: Case definitions and diagnostic considerations”), and Guggenberger Sandra (DE Publication No. 202016100241 U1, see NPL for machine translated version).
	Regarding Claim 13, Yasushi discloses a dental scaler (Abstract; Fig. 2, labels 16, 22, and 24) for use in cleaning dental implants (Abstract, Fig. 4), comprising: 
a handle (Fig. 2, label 16) comprising a central axis extending along the length thereof (See Annotated Figure A of Fig. 2 of Yasushi), and further comprising two ends (See Annotated Figure A of Fig. 2 of Yasushi);
a handle tip end (Fig. 2, label 24) affixed to the handle (Fig. 2); and 
a metal rod (Fig. 2, label 22; Fig. 5a-6b; Par. [0085] discloses the usage of titanium to construct the tip) affixed to the handle tip end (Fig. 2), wherein the rod comprises:
At least six sections (See Annotated Figure F of Fig. 6A of Yasushi), wherein 
A first section is attached to a second section (See Annotated Figure F of Fig. 6A of Yasushi), and the second section are axially aligned with the handle (See Annotated Figure F of Fig. 6A of Yasushi), 
A third section attached to the second section (See Annotated Figure F of Fig. 6A of Yasushi), wherein the third section deviates from the central axis of the handle (See Annotated Figure F of Fig. 6A of Yasushi),
An obtuse angle at the junction of the third section and a fourth section (See Annotated Figure F of Fig. 6A of Yasushi), 
A fifth section is attached to the fourth section (See Annotated Figure F of Fig. 6A of Yasushi),
A sixth tip section is attached to the fifth section (See Annotated Figure F of Fig. 6A of Yasushi), wherein the sixth section is curved (See Annotated Figure F of Fig. 6A of Yasushi), and further wherein the sixth tip section comprises a diameter of about 0.44 mm (Par. [0093] discloses the diameter of what is called to be the sixth section to be 0.3 mm where it is found that the diameter falls within plus or minus 65% plus or minus of 0.44); 
And an angle at the junction of the third section and the fourth section (See Annotated Figure F of Fig. 6A of Yasushi). 
However, Yasushi is silent to the first section and the second section each comprise a diameter of about 1.3 mm, the third section comprises a length of about 7.7 mm, the fourth section comprises a 
Yasushi does disclose, however, that the diameter of the first section and second section of a different embodiment to be between 2 and 2.5 mm (Par. [0093]) where encompasses the value 2.1 mm which would be plus or minus 65% of 1.3 mm. It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the first section and section of rod of Fig. 7 of Yasushi to be the diameter (D1) of Fig. 6B to provide an overall greater stability to the rod and ensure that the rod does not unnecessarily bend or break during use. 
Further, Yasushi discloses the tapering of the rod as it goes from the first section to the sixth section (See Annotated Figure F of Fig. 7 of Yasushi). In addition, Yasushi discloses the diameter of the sixth section to be 0.3 (Par. [0093]), and the first and second sections to have a diameter between 2 and 2.5 mm providing numerical evidence that the rod tapers. As such, as it tapers, it would taper to a value of 0.67 mm at some point as it tapers towards the tip. 
It is found that the difference in fifth section between applicant’s rod and Yasushi is that the fifth section is claimed to have a diameter of 0.67 mm. However, as disclosed above, Yasushi’s rod encloses the diameter of 0.67 mm as it is disclosing that the section tapers. Thus, Yasushi’s rod can be optimized wherein the tip rod tapers to where the fifth section would have the claimed diameter to improve the overall stability and strength of the rod near the tip. As such, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of 0.67 mm to be at the fifth section of the rod of Yasushi to improve the stability of the rod.  
Renvert discloses that a probing depth of 6 mm or greater indicates peri-implantitis (Abstract). As Renvert provides teaching that peri-implantitis is 6 mm or greater in depth, it would be  obvious to size Yasushi’s scaler such that it  is capable of cleaning plurality of threads located at least 6 mm subgingival subgingival in order to reach the desired region of treatment.   
However, Yasushi is silent to the third section comprises a length of about 7.7 mm, and the fourth section comprises a length of about 6.9 mm. 
Guggenberger Sandra discloses a scaler in the analogous art of dental probes and further discloses a rod comprising six sections (See Annotated Figure G of Fig. 2B of Guggenberger Sandra) wherein the third section comprises a length of about 7.7 mm and the fourth section comprises a length of about 6.9 mm (See Annotated Figure G of Fig. 2B of Guggenberger Sandra; Par. [0026] discloses that the angle section encloses the third and second section where the angle section (124) is found to have a length of 6 mm to 15 mm. By choosing the angle section to have a length of 15 mm, the determination of the section’s lengths can be determined. The third section equates to 51% of the angle section and the second section equates to 49% where the given angle section length provides the third section to have be a length of 7.65 mm which is within 65% plus or minus of 7.7 mm. Further the disclosed shaft section (123) contains the fourth and fifth sections where the fourth section encompasses 39% of the shaft section (123) where Par. [0026] states the shaft section is at least 18 mm. By having the entire section be 18 mm, this would result in the fourth section to have a length to be 7.02 mm which is within 65% plus or minus of 6.9 mm) to improve precision of cleaning during operation.
It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the third section and fourth section of Yasushi to have the third section to have a length of about 7.7 mm and the fourth section to have a length of about 6.9 mm as taught by Guggenberger Sandra through the means of routine experimentation to improve the precision of cleaning during operation. 


    PNG
    media_image6.png
    472
    539
    media_image6.png
    Greyscale

Annotated Figure F 

    PNG
    media_image7.png
    569
    643
    media_image7.png
    Greyscale

Annotated Figure G
	Regarding Claim 17, Yasushi, Renvert, and Guggenberger Sandra teaches the claimed dental scaler and Yasushi further discloses, the handle comprises a first end, a middle portion, and a second end (See Annotated Figure C of Fig. 2 of Yasushi). 
19, Yasushi, Renvert, and Guggenberger Sandra teaches the claimed dental scaler and Yasushi further discloses the handle (Fig. 2 of Yasushi, label 16), the handle tip end (Fig. 2 of Yasushi, label 24), and the rod (Fig. 2 of Yasushi, label 22) comprises a unitary structure (Fig. 2 of Yasushi where as they are capable of being put together, the handle, handle tip end and rod interacting with one another can make a unitary structure).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-implant mucositis, and peri-implantitis: Case definitions and diagnostic considerations”), Guggenberger Sandra (DE Publication No. 202016100241 U1, see NPL for machine translated version), and Meuchel (US Publication No. 20070003903 A1).
Regarding Claim 14, Yasushi, Renvert, and Guggenberger Sandra teaches the claimed dental scaler but are silent to the dental scaler comprising two handle tip ends, wherein each of the two handle tip ends is affixed to one of the two ends of the handle. 
	Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses a handle comprising two handle tip ends, wherein each of the two handle tip ends is affixed to one of the two ends of the handle (See Annotated Figure D of Fig. 1 of Meuchel), allowing to have the option of using either tip on the scaler.
	It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the handle and handle tip end of Yasushi for the handle and handle tip ends of Meuchel to provide a scaler that can be easily transported. 
Regarding Claim 15, Yasushi, Renvert, Guggenberger Sandra and Meuchel teaches the claimed dental scaler and Meuchel further discloses the rod (Fig. 1 of Meuchel, label 22) is detachable (Par. [0019] of Meuchel describes the tip is capable of being detachable as the tip is press fit into the handle 
Regarding Claim 16, Yasushi, Renvert, Guggenberger Sandra, and Meuchel teaches the claimed dental scaler and Meuchel further discloses the handle tip end (Fig. 1 of Meuchel, combined reference labels 26 and 18) is detachable (Par. [0017] of Meuchel, lines 6-8; Fig. 6 of Meuchel) from the handle (Fig. 1 of Meuchel, label 10).
	Regarding Claim 18, Yasushi, Renvert, and Guggenberger Sandra teaches the claimed dental scaler but are silent to the first end and the second end comprising a knurled surface. 
	Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses 
 the first end (See Annotated Figure E of Fig. 1 of Meuchel, reference label A) and the second end (See Annotated Figure E of Fig. 1 of Meuchel, reference label C) comprise a knurled surface (Figure 1 of Meuchel; Par. [0020] of Meuchel, lines 13-15) to improve gripping of the instrument.
It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the first end and second end of Yasushi to have a knurled surface as taught by Meuchel to improve gripping of the instrument. As such, it reduces the instrument from slipping in the dentist’s hand during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772